                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

           Patricia Richard,            )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           5:20-cv-00029-KDB-DCK
                                        )
                  vs.                   )
                                        )
          Elizabeth Tallant,            )
                                        )
             Defendant,                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 5, 2020 Order.

                                               June 5, 2020




     Case 5:20-cv-00029-KDB-DCK Document 20 Filed 06/05/20 Page 1 of 1
